


Exhibit 10.4




AMENDMENT NO. 1
TO
CREDIT AGREEMENT




This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of the 6th
day of November, 2015, but effective as of May 27, 2015, among LGI HOMES, INC.,
a Delaware corporation (the “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).


WITNESSETH:


WHEREAS, the Borrower, each of the financial institutions party thereto (the
“Lenders”), the Administrative Agent, Wells Fargo Securities, LLC, as lead
arranger, and Deutsche Bank Securities Inc. and Fifth Third Bank, as
documentation agents, have entered into that certain Credit Agreement, dated as
of May 27, 2015 (the “Credit Agreement”), pursuant to which the Lenders have
made certain loans and financial accommodations available to the Borrower;


WHEREAS, the Borrower has requested that the Administrative Agent and the
Borrower amend the Credit Agreement to cure an omission from Section 2.17 of the
Credit Agreement; and


WHEREAS, pursuant to Section 13.7(d) of the Credit Agreement, the Administrative
Agent and the Borrower are permitted, without any further action or consent of
any of other party to the Credit Agreement, to amend the Credit Agreement to
cure, among other things, any jointly identified omission from any provision of
the Credit Agreement so long as to do so would not adversely affect the
interests of the Lenders and the Issuing Bank;


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and pursuant to Section 13.7(d) of the Credit
Agreement, the parties hereto do hereby agree as follows:


1.    DEFINED TERMS.


Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement.


2.        AMENDMENT TO THE CREDIT AGREEMENT.


2.1    Amendment to Section 2.17. Section 2.17 of the Credit Agreement shall be
amended by deleting the first sentence of such paragraph and adding the
following sentence in lieu thereof (added text has been denoted in bold and
double underline below):


The Borrower shall have the right to request increases from time to time in the
aggregate amount of the Revolving Commitments by providing written




--------------------------------------------------------------------------------




notice to the Administrative Agent, which notice shall be irrevocable once
given; provided, however, that after giving effect to any such increases the
aggregate amount of increases to the Revolving Commitments shall not exceed
$75,000,000.00.
3.    REPRESENTATIONS AND WARRANTIES.


The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders as follows:


3.1    The Amendment. This Amendment has been duly and validly executed by an
authorized officer of the Borrower and constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms. This Amendment does not adversely affect the interests of the Lenders
and the Issuing Bank.


3.2    Credit Agreement. The Credit Agreement, as amended by this Amendment, and
the other Loan Documents remain in full force and effect and remain the valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms. The Borrower hereby ratifies and confirms the Credit
Agreement (as amended hereby) and the other Loan Documents.


3.3    Claims and Defenses.     As of the date of this Amendment, the Borrower
has no defenses, claims, counterclaims or setoffs with respect to the Credit
Agreement (as amended hereby) or any other Loan Document or its Obligations
thereunder or with respect to any actions of the Administrative Agent, any
Lender or any of their respective officers, directors, shareholders, employees,
agents or attorneys, and the Borrower irrevocably and absolutely waives any such
defenses, claims, counterclaims and setoffs and release the Administrative
Agent, any Lender and each of their respective officers, directors,
shareholders, employees, agents and attorneys from the same.


4.    REAFFIRMATION.


The Borrower hereby acknowledges and agrees that the terms and provisions hereof
shall not affect in any way any payment, performance, observance or other
obligations or liabilities of the Borrower under the Credit Agreement or under
any of the other Loan Documents, all of which obligations and liabilities shall
remain in full force and effect and extend to the further loans, extensions of
credit and other Obligations incurred under the Loan Documents, and each of
which obligations and liabilities are hereby ratified, confirmed and reaffirmed
in all respects.


5.    CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AMENDMENT.


In addition to all of the other conditions and agreements set forth herein, the
effectiveness of this Amendment is subject to each of the following conditions
precedent:


5.1    Amendment No. 1 to Credit Agreement. The Administrative Agent shall have
received an original counterpart of this Amendment, executed and delivered by a
duly authorized officer of the Borrower.


        



-2-



--------------------------------------------------------------------------------




6.    MISCELLANEOUS.


6.1    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


6.2    Severability. Each provision of this Amendment shall be interpreted in
such manner as to be valid under applicable law, but if any provision hereof
shall be invalid under applicable law, such provision shall be ineffective to
the extent of such invalidity, without invalidating the remainder of such
provision or the remaining provisions hereof.


6.3    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart hereof by facsimile, in portable document format (“PDF”) or
other similar electronic means shall be effective as manual delivery of such
counterpart; provided, however, that, each party hereto will promptly thereafter
deliver counterpart originals of such counterpart delivered by or on behalf of
such party.


6.4    Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate nor be deemed to be nor construed as a waiver (i) of
any right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement, nor (ii) of any term, provision, representation, warranty or
covenant contained in the Credit Agreement or any other documentation executed
in connection therewith. Further, none of the provisions of this Amendment shall
constitute, be deemed to be or construed as, a waiver of any Event of Default
under the Credit Agreement, as amended by this Amendment.


6.5    Reference to and Effect on the Credit Agreement. Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement, as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement, as amended hereby.


[Signature pages follow]



-3-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by its duly authorized officer as of the date first above written.


BORROWER:


LGI HOMES, INC.,
a Delaware corporation


By: /s/ Eric T. Lipar            
Name: Eric T. Lipar
Title:     Chief Executive Officer







    






--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION






By: /s/ Douglas K. Carman            
Name: Douglas K. Carman
Title: Senior Vice President    


